Citation Nr: 1810814	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-26 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date earlier than September 30, 2014, for the increase in the rating for a service-connected low back disability (currently characterized as bilateral pars defect with intervertebral disc syndrome (IVDS) and previously characterized as bilateral pars defect without spondylolisthesis of the lumbar spine) to 40 percent.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from July 1987 to December 1991.  This matter comes before the Board of Veterans' Appeals (Board) from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In a September 2011 rating decision, service connection was granted and a 10 percent rating was assigned for a low back disability effective November 7, 2008.  The Veteran started an appeal of this determination, both with respect to the effective date and the rating.  Specifically, he requested a 30 percent rating.  A statement of the case (SOC) was issued in August 2013 regarding the effective date for the grant of service connection.  As the Veteran did not respond to it, his appeal concerning an effective date was not perfected.  

In the aforementioned August 2013 rating decision, the rating for the Veteran's service-connected low back disability was increased to 40 percent effective April 2, 2013.  He started and later perfected an appeal of that determination, but only with respect to the effective date.  In a November 2013 rating decision, the 10 percent rating was continued after the increase to 40 percent was deemed "incorrect."  An October 2014 rating decision increased the rating to 40 percent effective September 30, 2014, however.  The Veteran testified before the undersigned at a hearing held at the RO in October 2015.  In July 2016, the Board remanded the issue of an earlier effective date for the increase in the rating to 40 percent for additional development.  


FINDING OF FACT

Although the Veteran's claim was received on November 7, 2008, the earliest date based on the facts that his service-connected low back disability increased to the point of warranting a 40 percent rating was September 30, 2014. 

CONCLUSION OF LAW

The criteria for an effective date earlier than September 30, 2014, for the increase in the rating for a service-connected low back disability to 40 percent are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107, 5110, 7104 (2012); 38 C.F.R. §§ 3.151, 3.155, 3.157 (as in effect prior to March 24, 2015); 38 C.F.R. §§ 3.1, 3.102, 3.103, 3.159, 3.400, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5237, 5239 (2017).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

VA has a duty to notify a claimant seeking VA benefits.  38 U.S.C. § 5103; 38 C.F.R. § 3.159.  Notice must be provided prior to initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should submit.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notice of how ratings and effective dates are assigned also must be provided.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In addition to the duty to notify, VA has a duty to assist a claimant seeking VA benefits.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  This includes, as suggested by the duty to notify, aiding the claimant in the procurement of relevant records whether they are in government custody or the custody of a private entity.  38 U.S.C. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  A VA medical examination also must be provided and/or a VA medical opinion procured when necessary for adjudication.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran was fully notified in January 2009 and June 2010 letters.  The September 2011 rating decision granting service connection followed.  Notice of downstream issues like an earlier effective date is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, the letters also were followed by the rating decisions assigning an increased rating.  VA and private treatment records are available.  Numerous medical examinations reports, both VA and private, also are available.  The Veteran has argued that the April 2013 VA medical examination is inadequate because range of motion either was not measured or was not measured with an instrument.  This argument is rejected, as the report specifies use of a goniometer and includes some range of motion measurements.

The issue(s) on appeal finally must be explained and the submission of outstanding evidence must be suggested by the individual presiding over a hearing.  38 C.F.R. § 3.103 (c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the beginning of the October 2015 hearing, the undersigned identified an earlier effective date for the increase in the rating for the Veteran's service-connected low back disability to 40 percent as the issue on appeal.  This issue was not explained by the undersigned, but it was clear given the questions asked that his symptoms prior to the currently assigned effective date are of primary import.  His representative additionally raised arguments for an earlier effective date, asking questions in doing so.  Submission of evidence was not suggested by the undersigned.  However, none was identified.

II.  The Merits

The effective date is fixed by the facts found but cannot be earlier than the date of receipt of the relevant claim.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400(b).  The effective date is the later of the date of receipt of the relevant claim or the date entitlement arose, in other words.  Id.  This applies to original claims (service connection) claims as well as claims for increased disability compensation benefits (an increased rating).  Id.; 38 C.F.R. § 3.400(o)(1).  One exception exists for the latter claims.  The effective date is the earliest date it is factually ascertainable based on all evidence of record there has been an increase in disability if the claim is received within one year.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

Like an increased rating, the effective date for a staged rating is the earliest date it is factually ascertainable there has been an increase in disability.  38 C.F.R. § 3.400(o)(2), Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  Determining the effective date for rating claims, in sum, requires analyzing when the claim was received and when the increase in disability actually occurred.  A claim is a written communication requesting a determination of, or evidencing a belief in, entitlement to benefits.  38 C.F.R. § 3.1(p).  For claims dated prior to March 24, 2015, claims were either formal or informal.  

A claim was formal when the appropriate form was used.  38 C.F.R. § 3.151(a).  A claim was informal when this form was not used.  38 C.F.R. § 3.155(a).  Upon receipt, it was forwarded for completion and submission.  Id.  Doing so within one year preserved the date of the informal claim as the date of receipt of the claim.  Id.  Medical evidence was accepted as an informal claim under certain circumstances, but only for disabilities already service-connected.  38 C.F.R. § 3.157(b); Pacheco v. Gibson, 27 Vet. App. 21 (2014).  For an increase in disability to occur, the worsening of the disability must be severe enough to warrant an increase in its rating.  Hazan v. Gober, 10 Vet. App. 511 (1992).  

Ratings represent as far as practicably can be determined the average impairment in earning capacity due to a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  A rating is assigned under the Rating Schedule by comparing the extent to which a claimant's disability impairs the ability to function under the ordinary conditions of daily life, as demonstrated by symptoms, with the rating criteria for the disability.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If two ratings are potentially applicable, the higher rating is assigned if the disability more nearly approximates the criteria required for it.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

A musculoskeletal disability involves the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss in the form of limitation of motion may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion, or weakness.  38 C.F.R. §§ 4.40, 4.59.  It also may be due to excess fatigability or incoordination.  38 C.F.R. § 4.45.  An increased rating for functional loss, to include during flare ups, due to those factors accordingly may be assigned under Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

38 C.F.R. § 4.71a addresses musculoskeletal disabilities.  The Veteran's service-connected low back disability prior to September 30, 2014, was rated under Diagnostic Codes 5237 (lumbosacral strain and 5239 (spondylolisthesis or segmental instability) thereunder.  Both call for rating pursuant to the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  A 10 percent rating is warranted thereunder when, among other things, forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees.  A 20 percent rating is assigned for forward flexion greater than 30 degrees but not greater than 60 degrees, combined range of motion not greater than 120 degrees, or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour (such as scoliosis, reversed lordosis, or abnormal kyphosis).  

When forward flexion of the thoracolumbar spine is limited to 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine, a 40 percent rating is assigned.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  The maximum 100 percent rating is reserved for unfavorable ankylosis of the entire spine (thoracolumbar as well as cervical).  Normal thoracolumbar range of motion is from 0 to 90 degrees forward flexion and from 0 to 30 degrees in all other directions (extension, left and right lateral flexion, left and right lateral rotation) for a combined total of 240 degrees.  Note (2); Plate V.  Unfavorable ankylosis is where the entire thoracolumbar spine or entire spine is held in flexion or extension, which results in one or more of a number of difficulties to include with breathing, walking, chewing, swallowing, and digestion.  Note (5).

Only the most relevant evidence must be discussed in addressing the merits.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  As such, the discussion below is limited to this evidence and that required to address the arguments raised by the Veteran, his representative, and the evidence.  Scott, 789 F.3d at 1375; Robinson v. Peake, 21 Vet. App. 545 (2008).  When there is an approximate balance of positive and negative evidence, the claimant must be afforded the benefit of the doubt.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Any reasonable doubt regarding the degree of disability therefore will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

With respect to when the Veteran's claim was received, VA received an informal claim concerning his low back on August 3, 2006.  It was construed as a claim for service connection.  A second informal claim, which was construed as a request to reopen the previously denied claim, was received on November 7, 2008.  Finally, a third formal claim was received in May 2010.  The two informal claims were processed as if they were formal, even though the appropriate form never was forwarded for completion and submission.  This failure to follow appropriate procedure did not prejudice the Veteran, in other words.  No formal claims other than the aforementioned were received.  No written communications other than the aforementioned can be construed, even read liberally, as an informal claim. 

Medical evidence was received in August 2008.  Specifically, VA treatment records were associated with the claims file.  Some of these records concern the Veteran's low back disability.  No discussion of whether they constitute an informal claim is necessary, however, as this disability was not service-connected at that time.  The relevant claims, in sum, are limited to the three aforementioned.  The September 2011 rating decision granting service connection for a low back disability assigned a 10 percent rating effective November 7, 2008, as noted above.  This date was chosen rather than a date in May 2010 because the April 2009 rating decision denying the second informal claim never became final.  Indeed, the Veteran started an appeal of that determination by timely filing a notice of disagreement (NOD).

The Veteran also may have started an appeal by filing a NOD with the November 2006 rating decision denying his first informal claim in December 2006.  Specifically, a NOD has been associated with the claims file.  Yet there is no indication such as a date stamp or otherwise that it was received by VA.  Assuming it was for the sake of this opinion, the aforementioned rating decision never became final.  The Veteran and his representative therefore have argued for an effective date of August 3, 2006.  This argument, whether legitimate or not, is rejected as misplaced here.  The issue on appeal indeed is an earlier effective date for the increase in the rating for a service-connected low back disability to 40 percent, not an earlier effective date for the grant of service connection for a low back disability.  

While the Veteran started an appeal concerning the November 7, 2008, effective date assigned for the grant of service connection by filing a NOD in November 2011, he did not respond to the August 2013 SOC addressing it.  His appeal was not perfected, in other words.  He instead filed a NOD with the August 2013 rating decision assigning a 40 percent rating for his service-connected low back disability effective April 2, 2013 (this date changed later, as discussed above).  It references 2006 in requesting an earlier effective date for this rating increase once, but it appears to be a typographical error.  All other date references are to 2008.  One reference specifically is to November 7, 2008.  Because the Veteran's appeal for an earlier effective date for the grant of service connection for a low back disability was not perfected, the September 2011 rating decision became final in that respect.  

This rating decision set forth November 7, 2008, as the date of receipt of the Veteran's claim.  The finding from the Board's July 2016 remand that this date is the earliest possible for the assigned 40 percent rating, in sum, is reiterated.  This finding may seem unfair to the Veteran, particularly as he has continuously pursued some aspect (whether rating or effective date) of the determinations made with respect to his low back.  Yet it is notable that he was or at least should have been aware of how to perfect his appeal.  The August 2013 SOC was accompanied by a letter explaining how "to complete [the] appeal" and the appropriate form for doing so.  Further, the Veteran is represented by the Veterans Service Organization identified above.  Any confusion he had regarding his appeal or the appropriate process to perfect/continue it could have been resolved by it.

Regarding when the increase in disability actually occurred, the Veteran and his representative have argued that his service-connected low back disability was of similar severity in 2008 as it was when its rating was increased to 40 percent.  This argument is rejected.  The Veteran is competent to report on the severity of his symptoms because he personally experiences them.  Layno v. Brown, 6 Vet. App. 465 (1994).  For the sake of this opinion, his credibility will not be disputed.  The medical evidence, however, shows that the Veteran's low back disability worsened in that it caused greater functional loss beginning September 30, 2014, than it did prior thereto.  His symptoms subjectively were relatively stable while their effects objectively became more severe in late September 2014, in other words.

There is no indication whatsoever of favorable ankylosis of the entire thoracolumbar spine, one of the two ways to obtain a 40 percent rating, for the period from November 7, 2008, through September 29, 2014.  Indeed, VA and private treatment records as well as medical examinations are silent in this regard with one exception.  That one exception is the August 2010 VA medical examination, where ankylosis of the thoracolumbar spine specifically was not found.  This finding includes favorable as well as unfavorable ankylosis.  The other way to obtain a 40 percent rating, forward flexion of the thoracolumbar spine to 30 degrees or less, is more complicated.  For most of the period from November 7, 2008, through September 29, 2014, forward flexion was far greater than 30 degrees.  The last few months of this period warrant heightened scrutiny, however.

A October 2009 VA treatment record reveals that the Veteran's thoracolumbar spine range of motion, which includes forward flexion, was full.  Forward flexion to 100 degrees is documented in a November 2009 private treatment record, while an August 2010 VA treatment record documents the same to 80 degrees.  At the August 2010 VA medical examination, the Veteran's forward flexion also was to 80 degrees with no objective evidence of pain both on initial and repetitive testing.  It was to 90 degrees initially with no objective evidence of pain on initial testing at the August 2011 VA medical examination. Although it was only to 5 degrees on repetitive testing, the examiner indicated feeling that the measurements obtained were not reflective of the Veteran's true capacity.  He indeed was noted to be reluctant to engage in the testing.

Thus, the examiner determined there was no additional range of motion loss on repetitive testing.  The repetitive testing measurement is invalid, in other words.  At a March 2013 private medical examination, the Veteran's flexion (standing) was to 32 degrees while his flexion (long sitting) was to 90 degrees.  There was objective evidence of pain during testing, though which tests were not specified.  An August 2012 VA treatment record reflects full thoracolumbar spine range of motion.  Upon VA medical examination conducted on April 2, 2013, forward flexion was to 90 degrees on initial testing with pain beginning at 5 degrees.  It also was to 90 degrees on repetitive testing.  The Veteran has argued that this examination is inadequate, seemingly because either range of motion measurements were not taken with an instrument or were not taken at all.  This argument is rejected.

The examination references use of a goniometer to obtain range of motion measurements, which was done for forward flexion (and, incidentally, for all other directions as well).  In any event, the Veteran requested another VA medical examination which was provided (as discussed below).  A March 2014 Disability Benefits Questionnaire (DBQ) shows 10 degrees of forward flexion on initial and repetitive testing, with pain beginning at 5 degrees during the former.  The DBQ was not completed, however.  Range of motion measurements were not obtained for each direction, and numerous others tests were not performed at all.  No explanation for this was supplied.  Any of a number of reasons therefore may be accurate, to include lack of time for a thorough examination.

This leads to some question about the validity of the forward flexion measurement that was obtained.  These questions become significantly stronger when the Veteran's forward flexion over time is considered.  Factoring out the one invalid measurement on repetitive testing, he always had 30 degrees or more.  He indeed had much more at 80+ degrees, with the exception of standing flexion in March 2013.  The Veteran also had 30 degrees of forward flexion, with pain beginning at 15 degrees, on initial testing upon VA medical examination dated September 30, 2014.  He was unable to perform repetitive testing due to pain, tenderness, and stiffness.  It was noted that he was experiencing a flare-up during the examination.  He described them at that time, as well as during the period from November 7, 2008, through September 29, 2014, as periods of increased pain.

To summarize, the Veteran's forward flexion even during a flare-up the day after the relevant period ended was to 30 degrees.  This is 20 degrees more than his forward flexion as recorded at the March 2014 DBQ, during which there is no indication he was experiencing a flare-up.  There also is no indication of any other event, such as an injury, that would account for such a drastic change in the Veteran's range of motion.  For these reasons, the forward flexion from the DBQ is invalid.  None of the valid forward flexion measurements, in conclusion, were to 30 degrees or less for the period from November 7, 2008, through September 29, 2014.  The earliest date based on the facts that the Veteran met the criteria for a 40 percent rating thus was the September 30, 2014, VA medical examination.  This is, therefore, the appropriate effective date.

The Veteran's functional loss was noted during the aforementioned examinations to include less movement than normal as well as pain on movement, interference with sitting, standing, and/or weightbearing, and disturbance of locomotion.  To the extent he had pain during forward flexion between 0 and 30 degrees, painful motion does not constitute limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  It follows that the same can be said of other symptoms he had on movement, such as stiffness/locking up, spasms, etc.  To the extent the Veteran and his representative argue that his flare-ups as described at the September 30, 2014, VA medical examination were the same during the period from November 7, 2008, through September 29, 2014, such is not factually ascertainable based on all evidence of record for that period.

Although the above discussion has focused on a 40 percent rating, nothing more is required.  The issue on appeal indeed is an effective date earlier than September 30, 2014, for the increase in the rating for a service-connected low back disability to 40 percent, not an increased rating in excess of 10 percent for a service-connected low back disability for the period through September 29, 2014.  He, in addition to the arguments already discussed, has argued for an earlier effective date because of "mistakes" made by VA.  Specifically, he notes being provided with smeared copies of his service treatment records and a mix-up with respect to interpretation of relevant diagnostic testing.

The Veteran is correct in indicating that his service treatment records are not very clear.  However, there is no indication they were altered in any way in some attempt to prejudice him.  The originals indeed are smeared, which means all copies will be as well.  Service treatment records, in any event, are not of primary consideration given the issue on appeal.  VA treatment records confirm that a July 2009 magnetic resonance imaging (MRI) scan showed a suspected bilateral pars defect at L5-S1 without spondylolisthesis.  This and a mild disk bulge at L4-L5 were referenced in February 2010.  In December 2011, however, a MRI scan was normal.  The Veteran subsequently sought to correct this interpretation.  The April 2, 2013, VA medical examination conveys that another MRI, which showed abnormalities, was completed in October 2012.

In sum, the Veteran is correct that first finding abnormalities and then not finding any with diagnostic testing is irregular to the point of very likely being an erroneous interpretation.  Yet, it was corrected with more diagnostic testing showing abnormalities.  Any error further did not prejudice the Veteran in terms of this appeal, as diagnostic testing interpretations are not of primary consideration here.  He additionally has argued that he was told his 40 percent rating would be made effective as of November 7, 2008.  It is unclear who he argues told him this, though he seemingly indicates it was someone at the RO or a Decision Review Officer (DRO).  Regardless, what the Veteran was told cannot be verified.  Even if it could be verified, any information he received is not dispositive.  

An effective date earlier than September 30, 2014, for the increase in the rating for a service-connected low back disability to 40 percent was not assigned below.  The Board's determination herein is in agreement that an earlier effective date is not warranted.  Any indication of a contrary outcome, no matter by whom, thus constitutes misinformation.  Payment of benefits must be authorized by law; so misinformation cannot create a right to benefits where they otherwise are precluded.  Shields v. Brown, 8 Vet. App. 346 (1995); Harvey v. Brown, 6 Vet. App. 416 (1994); McTighe v. Brown, 7 Vet. App. 29 (1994).  The Veteran further is charged with knowledge, regardless of whether he actually had any, of the applicable law.  Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 (1947); Jernigan v. Shinseki, 25 Vet. App. 220 (2012); Morris v. Derwinski, 1 Vet. App. 260 (1991).  

In other words, the Veteran cannot rely on misinformation as he is charged with the ability to determine for himself that he was, or at least may have been, misinformed.  He lastly has argued for an earlier effective date to account for his years of suffering attributable to his service-connected low back disability.  This argument is tantamount to one for equitable relief.  While the Board is sympathetic to the Veteran, it is bound by the applicable statutes and regulations.  38 U.S.C. § 7104 (c); Harvey, 6 Vet. App. at 416.  Like with misinformation, a right to benefits cannot be created by equities when it is not authorized by law.  Office of Personal Mgmt. v. Richmond, 496 U.S. 414 (1990); Smith v. Derwinski, 2 Vet. Ap. 429 (1992).  The Veteran's claim, in conclusion, is denied.


ORDER

An effective date earlier than September 30, 2014, for the increase in the rating for a service-connected low back disability to 40 percent is denied.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


